Citation Nr: 0521454	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to November 
1975 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
hearing loss evaluated as noncompensable and denied service 
connection for hearing loss right ear.  In July 2003 the 
Board remanded this appeal to the RO for further development.  
After the requested development was completed the RO granted 
service connection for his right ear hearing loss in a 
decision dated in November 2004 and increased the evaluation 
for the veteran's service-connected bilateral hearing loss to 
10 percent disabling.  Because the grant of service 
connection for right ear hearing loss constitutes a full 
grant of the benefits requested in that claim that issue is 
no longer before the Board.  However, the question of a 
higher initial evaluation for bilateral hearing loss, in 
excess of 10 percent disabling, remains before the Board.

In addition, it is noted that the veteran underwent a VA 
examination in April 2000 at which time he reported bilateral 
tinnitus.  It appears that this constitutes a claim for 
service connection for tinnitus and it is referred back to 
the RO for initial consideration.


FINDING OF FACT

The veteran has level XI hearing in his right ear, and level 
I hearing in his left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2004).  

The veteran asserts that he is entitled to a higher initial 
evaluation for bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is applicable in this appeal as the puretone 
thresholds found on examination of the right ear meet the 
criteria for exceptional hearing loss.  38 C.F.R. § 4.86(b), 
however, is inapplicable.

A report from a VA Audio examination dated April 2000, noted 
that the veteran complained of difficulty hearing out of his 
right ear.  He stated that he had the most difficulty 
listening when he would ride in a car.  The report also 
contained audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
55
55
 70
 LEFT
N/A
15
15
10
 65

These results show an average decibel loss of 60 in the right 
ear, and 26.25 in the left ear.  Speech recognition ability 
scores were 32 percent in the right ear and 96 percent in the 
left ear.  The examiner diagnosed the veteran with moderately 
severe-to-severe sensorineural hearing loss from 4000 through 
8000 Hz in the left ear and moderate-to-severe sensorineural 
hearing loss in the right ear.

A second VA report, dated in June 2004, contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
75
75
 65
 LEFT
N/A
15
15
15
 70

These results show an average decibel loss of 72.5 in the 
right ear, and 28.75 in the left ear.  Speech recognition 
ability scores were 12 percent in the right ear and 96 
percent in the left ear.  The diagnosis noted moderately 
severe sensorineural hearing loss in the right ear and normal 
hearing through 300 Hz, sloping to a moderately severe high 
frequency sensorineural hearing loss at 4000 Hz and above in 
the left ear.

The veteran therefore exhibits an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(a) because the puretone 
thresholds at each of the four specified frequencies is more 
than 55 decibels in the right ear.  As such, the rating must 
be determined using either Table VI or Table VIa, whichever 
results in the higher numeral.

The results from the April 2000 VA report show that the 
veteran's hearing in the right ear is consistent with level 
XI hearing, and his hearing in the left ear is consistent 
with level I hearing under Table VI.  See 38 C.F.R. § 4.85, 
Table VI.  Using Table VIa the veteran's hearing in the right 
ear is consistent with level IV hearing, according to the 
April 2000 VA report, and his hearing in the left ear is 
consistent with level I hearing.  See 38 C.F.R. § 4.85, Table 
VIa.

The results from the June 2004 VA report show that the 
veteran's hearing in the right ear is consistent with level 
XI hearing, and his hearing in the left ear is consistent 
with level I hearing under Table VI.  See 38 C.F.R. § 4.85, 
Table VI.  Using Table VIa the veteran's hearing in the right 
ear is consistent with level VI hearing, according to the 
June 2004 VA report, and his hearing in the left ear is 
consistent with level I hearing.  See 38 C.F.R. § 4.85, Table 
VIa.

The veteran's numerals from Table VI, hearing level XI in the 
right ear and hearing level I in the left ear, will be used 
because they are the higher numerals.  See 38 C.F.R. § 4.86.  
As such, a 10 percent evaluation, and no more, is warranted.  
38 C.F.R. § 4.85, Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for increased 
ratings have been met.  The Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since the letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's February 2004 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a November 2004 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, and VA medical records.  The veteran has 
been afforded VA medical examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


